Citation Nr: 0736949	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  00-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1952 to May 1956.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision of the Winston-Salem, North Carolina Department of 
Veterans Affairs (VA) Regional Office (RO) that found that 
the veteran had not submitted new and material evidence to 
reopen his claims for service connection.  In October 2002, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.

In May 2003, the Board reopened the claims seeking service 
connection for low back, neck, and shoulder disorders, and 
undertook development in the matters of entitlement to 
service connection for such disorders based on de novo review 
under then-existing authority.  In April 2004, the case was 
remanded for such development and to meet due process 
requirements.  An October 2005 rating decision granted 
service connection for intervertebral disc syndrome, lower 
back, rated 20 percent and degenerative disc 
disease/degenerative arthritis/limitation of motion, cervical 
spine, rated 10 percent.  In August 2006, the Board denied 
service connection for a left shoulder disorder and remanded 
the issue of service connection for a right shoulder disorder 
for further development.


FINDING OF FACT

Any current right shoulder disorder is not shown to be 
related to service or an injury therein, and is not shown to 
have been caused by or aggravated by the veteran's service-
connected left hip disability.


CONCLUSION OF LAW

Service connection for a right shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  While he did not 
receive complete notice prior to the initial rating decision 
(as his claim was filed before the enactment of the VCAA), an 
April 2004 letter provided certain essential notice prior to 
the readjudication of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
September 2006 letter informed the veteran of disability 
rating and effective date criteria.
The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in March 2007.  The 
Board notes that while its remand requested the examination 
be by an orthopedic specialist, it was completed by a 
physician's assistant.  However, the examination report is 
complete, otherwise complies with the remand instructions, 
and nothing suggests that the examiner was not competent to 
perform the required examination and testing.  Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may 
satisfy its duty to assist by providing a medical examination 
conducted by someone who is able to provide "competent 
medical evidence" under § 3.159(a)(1)).  Hence, the Board 
finds that the RO substantially complied with the mandates of 
its remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (finding that a remand by the Board confers on the 
appellant the right to compliance with the remand orders).  

The veteran has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran's service medical records are silent for 
complaints, findings, treatment, or diagnosis relating to a 
right shoulder injury or disorder.  He was involved in a 
motor vehicle accident in November 1953, when a car hit him 
while he was standing by his motorcycle.  X-rays revealed a 
fracture through both pubic rami on the left and an 
incomplete fracture of the wing of the left ilium; no right 
shoulder injury was noted.  On service separation examination 
in May 1956, the veteran's upper extremities, including both 
shoulders were normal. 

October 1985 to May 2005 VA treatment records show 
intermittent complaints of shoulder pain, mainly in the left 
shoulder.  

A March 1987 North Carolina Department of Human Resources 
examination report indicates the veteran complained of 
probably having arthritis in his right shoulder.

In a June 1998 statement, the veteran noted that his shoulder 
hurt since he was hit by a car in service and that the pain 
became worse over the years. 

July 1998 VA treatment records reflect the veteran had 
bilateral levator scapulae syndrome diagnosed.  He reported 
the pain began about 10 years previously at the base of the 
skull, back of the neck, and near the shoulder blades.  On 
palpation he complained of tender spots over the superior 
medial border of the scapulae.  Active range of motion of the 
shoulders was within full limits and was pain free 
bilaterally.  Shoulder strength was 5/5 to all planes of 
movement, and there was no alteration of symptoms with 
testing.  Bilateral shoulder shrugs were strong and painless.  

At the October 2002 hearing, the veteran testified that he 
did not have any problems with his shoulders after he was 
hospitalized from the 1953 motor vehicle accident.  He stated 
he started having problems about thirty years later.  

A March 2003 VA bone scan revealed degenerative changes about 
the shoulders and sternoclavicular joints.  

A February 2005 VA treatment record shows that clinical 
examination of the right shoulder was relatively normal.  The 
shoulder was not painful to palpation; external and internal 
rotation was intact; the veteran had full strength when 
opposing the physician while doing abduction and was able to 
invert his outstretched hand without pain.  One repetitive 
shoulder movement did produce a clicking noise.

Upon May 2005 VA examination, x-rays revealed mild 
proliferative changes about the acromioclavicular joint of 
the right shoulder.  

On March 2007 VA examination, the veteran indicated that his 
right shoulder pain had begun in the last year and that it 
had started hurting without injury or known cause.  He 
indicated that onsets of shoulder pain were severe and lasted 
for hours.  His right shoulder conditions were noted to 
include crepitus and tendonitis.  X-rays revealed no acute 
process and very minimal changes of osteoarthritis at the 
glenohumeral joint.  After reviewing the veteran's claims 
file, the examiner stated that the veteran's right shoulder 
pain was not caused by or a result of service-connected 
etiology.  She provided the following rationale for her 
opinion:  

Per his medical records, his c-file, and per his 
trauma history which never suggested right 
shoulder issue and his own personal denial of 
symptoms in this right shoulder until a week or 
two ago makes it improbable that patient has a 
service-connected right shoulder complaint.  
Patient stated he did not have a right shoulder 
service-connected complaint.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record does not contain any evidence that osteoarthritis 
of the right shoulder was manifested in the veteran's first 
postservice year.  Consequently, service connection on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.

The evidence shows the veteran has a current right shoulder 
disability; March 2007 x-rays show mild degenerative changes.  
While the evidence shows the veteran was hit by a car during 
service, there was no note of shoulder injury at the time and 
no evidence of a nexus between injuries he then sustained and 
any current right shoulder disorder.  There is also no 
evidence of a nexus between any right shoulder disorder and 
the veteran's service-connected left hip disability (as was 
previously alleged).  The only competent (medical) evidence 
of record in this matter, the March 2007 VA examiner's 
opinion concludes that the veteran's right shoulder 
disability is not related to service or otherwise service-
connected.  Additionally, the veteran himself reported during 
the March 2007 VA examination that he had not experienced 
pain in his right shoulder until about a year previously and 
that he did not have a right shoulder service-connected 
complaint.  Medical evidence of record indicates possible 
complaints of pain in March 1987, but none prior to that 
date.  Notably, a lengthy period of time between service and 
the first postservice clinical notation of complaints or 
symptoms associated with the disability at issue (here, over 
30 years) is of itself a factor for consideration against a 
finding that the current disability is related to service.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) 
(in a claim alleging that a disability was aggravated by 
service).  

In summary, of the threshold requirements necessary to 
establish service connection, while the veteran did suffer 
injuries from a car accident during service, and while there 
is a current right shoulder disorder, there is no competent 
(medical) evidence that the current right shoulder disorder 
is related to the accident in service or otherwise related to 
service, or is related to (i.e., was caused or aggravated by) 
the veteran's service-connected left hip disability.  Hence, 
the preponderance of the evidence is against the veteran's 
claim, and it must be denied.


ORDER

Service connection for a right shoulder disorder is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


